 1
 2
 3
 4
 5
 6
 7                               UNITED STATES DISTRICT COURT
 8                           SOUTHERN DISTRICT OF CALIFORNIA
 9
10   JOHN LELAND COMBS,                                   Case No.: 3:17-cv-02381-WQH-BGS
     Reg. No. 63884298,
11
                                         Plaintiff,       ORDER
12
                           vs.
13
     NORBERTO RIBAC, U.S. Border Patrol
14   Agent; JORGE ARTILES, U.S. Border
15   Patrol Agent,
16                                    Defendants.
17
18
     HAYES, Judge:
19
           On March 7, 2018, this Court granted Plaintiff’s Motion to Proceed IFP and entered
20
     a stay of this action pending resolution of Plaintiff’s criminal proceedings in United States
21
     v. Combs, S.D. Cal. Criminal Case No. 3:17-cr-03026-CAB-1. (ECF No. 7). The Court’s
22
     March 7, 2018 Order required that Plaintiff file a motion to lift the stay in this matter within
23
     30 days of the resolution of his criminal case. Id. On December 11, 2018, Plaintiff filed a
24
     Notice that a verdict was reached in Case No. 3:17-cr-03026-CAB-1, and a Motion for
25
     Leave to Amend the Complaint. (ECF No. 11).
26
           The Court construes Plaintiff’s December 11, 2018 Notice as a Motion to Lift the
27
     Stay in this matter and a Motion to Amend. A verdict was reached in Plaintiff’s criminal
28
                                                      1
                                                                                3:17-cv-02381-WQH-BGS
 1   case, but judgment has not yet been entered in Case No. 3:17-cr-03026-CAB-1. Plaintiff’s
 2   criminal case has not concluded. Plaintiff’s Motion to Lift the Stay and Motion to Amend
 3   (ECF No. 11) are DENIED. Plaintiff may file a motion to lift the stay in this matter and
 4   any motion to amend the complaint within 30 days of the Court’s entry of judgment in
 5   Case No. 3:17-cr-03026-CAB-1.
 6   Dated: December 17, 2018
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                2
                                                                          3:17-cv-02381-WQH-BGS
